Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NEIL BARTFELD on 05/27/2022.
The application has been amended as follows: 
Line 8 of claim 1 has been amended from “(f3) is satisfied:.” to state “(f3) is satisfied:”
Line 3 of claim 17 has been amended from “conditions (a3), (c3), (d3), (e3) and (f3) is satisfied:” to state “conditions (a3), (c3), (d3), (e3) and (f3) is satisfied.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references include YUUSUKE (CA2896771) and BREHMER et al. (USPGPUB 2013/0312472).
YUUSUKE teaches a method for producing biomass solid fuel by first molding biomass into biomass blocks and then heating the blocks. YUUSUKE differs from the prior art in that YUUSUKE teaches the use of steam blasting which is explicitly excluded in the current claims.  YUUSUKE further teaches generally that the biomass may be wood with no particular limitations. YUUSUKE also teaches that the biomass blocks can be pellets or briquettes of any size.
BREHMER et al. teach a method of pyrolyzing biomass to obtain carbon rich solids.  BREHMER et al. teach the biomass may be commercial wood pellets.
There is insufficient guidance in specificity in the prior art to modify the process to utilize a different method of pretreating the biomass to form pulverized biomass with steam explosion as well as choosing the biomass from the closed group that is currently claimed in biomass as well as the formation of solid fuel that has the currently claimed BET specific surface area from the biomass from the closed group.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING CHEUNG PO/           Examiner, Art Unit 1771                                                                                                                                                                                             

/ELLEN M MCAVOY/           Primary Examiner, Art Unit 1771